DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 14-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (JP 2017-34135A, see IDS filed on 9/06/2019 with Japanese document and English machine translation. English machine translation filed on 9/06/2019 used for mapping) in view of Otey (US 6,410,971).
Regarding claim 1, Fujiwara discloses a thermoelectric conversion module in Figures 1-2 comprising: 
multiple thermoelectric conversion elements consisting of P-type thermoelectric 5conversion elements (3) and N-type thermoelectric conversion elements (4) which are different in coefficient of linear expansion ([33]); and 
a first wiring board (high temperature side support plate 1 and high temperature side clad material 10, [18]-[20] and [27]) disposed at one end side (hot side) of the multiple thermoelectric conversion elements (3, 4) (Figures 1-2), 
wherein the first wiring board comprises: first wiring layers (high temperature metal foil 13) on which the P-type 10thermoelectric conversion elements (3) and the N-
first ceramic layers (high temperature side support plate 1, [36]) which are plurally separated and joined on surfaces of the first wiring layers (high temperature metal foil 13) opposite to surfaces on which the P-type thermoelectric conversion elements (3) and the N-type thermoelectric conversion elements (4) are joined (Figures 1-2 and [18]-[20]), 
wherein the first ceramic layers (high temperature support plate 1) are separated between any one of the P-type 15thermoelectric conversion elements (3) and any one of the N-type thermoelectric conversion elements (4) (Figures 1-2 and [18]-[20]).  

Fujiwara additionally discloses that the first wiring board comprises a plurality of the first wiring layers (13) (Figures 1-2) and discloses that a contact portion with a heat source is made of metal ([36]) thus Fujiwara discloses a first heat transmission metal layer joined on surfaces of the first ceramic layers (1) opposite to surfaces on which the first wiring layers (13) are joined ([36]), but Fujiwara does not explicitly disclose a plurality of heat transmission metal layers consisting of flat metal plates, wherein at least one of the first heat-transmission metal layers is formed spanning two adjacent first ceramic layers.  
	
	Otey discloses a thermoelectric device in Figure 2 comprising a plurality of heat transmission metal layers (pads 22) consisting of flat metal plates on the opposite side 

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add first 63heat-transmission metal layers consisting of flat metal plates joined on surfaces of the first ceramic layers opposite to surfaces on which the first wiring layers are joined, wherein the first heat-transmission metal layers are formed spanning two adjacent ceramic layers to the device of Fujiwara, as taught by Otey, because the heat transmission metal layers increase the efficiency of heat transfer from the heat source to the thermoelectric device (column 5 lines 40-46).

Regarding claim 2, modified Fujiwara discloses all of the claim limitations as set forth above. Fujiwara additionally discloses that at least one of the first wiring layers (high temperature metal foil 13) is formed spanning the first ceramic layers (high temperature support plate 1) (Figures 1-2 and [36]-[37]).

Regarding claim 3, modified Fujiwara discloses all of the claim limitations as set forth above. Fujiwara additionally discloses that the first ceramic layers (high temperature support plate 1) are formed independently on every thermoelectric conversion element (3, 4) (Figures 1-2 and [18]-[20]).  

Regarding claim 5, modified Fujiwara discloses all of the claim limitations as set forth above. Fujiwara additionally discloses a second wiring board (low temperature side 

Regarding claim 6, modified Fujiwara discloses all of the claim limitations as set forth above. Fujiwara additionally discloses that the second wiring board (low temperature side support plate 2 and low temperature side clad material 14) comprises second wiring layers (low temperature metal foil 17, [18]-[19]) on which the P-type 15thermoelectric conversion elements (3) and the N-type thermoelectric conversion elements (4) which are adjacent are joined (Figures 1-2); and second ceramic layers (low temperature support plate 2, [36]) which are plurally separated and joined on surfaces of the second wiring layers (17) opposite to surfaces on which the P-type thermoelectric conversion elements (3) and the N-type thermoelectric conversion elements (4) are joined (Figures 1-2 and [18]-[20]), and wherein 20the second ceramic layers (low temperature support plate 2) are separated between any one of the P-type thermoelectric conversion elements (3) and any one of the N-type thermoelectric conversion elements (4) (Figures 1-2 and [18]-[20]).



Regarding claim 15, modified Fujiwara discloses all of the claim limitations as set forth above. Fujiwara additionally discloses that the first wiring layers (high temperature metal foil 13) are a member selected from the group consisting of silver, aluminum, copper and nickel, and alloys having a main ingredient of silver, aluminum, copper and nickel ([30]).

	Regarding claim 17, modified Fujiwara discloses all of the claim limitations as set forth above. Fujiwara additionally discloses that the first wiring layers (high temperature metal foil 13) are a member selected from the group consisting of aluminum with purity 99.99% by mass and copper with purity 99.9% by mass ([30], it is noted that the disclosure of aluminum and copper as the materials for the first wiring layers reads on the claimed limitation).

Regarding claim 19, modified Fujiwara discloses all of the claim limitations as set forth above. Modified Fujiwara additionally discloses that the two adjacent first ceramic layers (1) are connected to each other by either one of the first wiring layers (13) or the .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (JP 2017-34135A, see IDS filed on 9/06/2019 with Japanese document and English machine translation. English machine translation filed on 9/06/2019 used for mapping) in view of Otey (US 6,410,971), as applied to claim 1 above, in further view of Hiroyama (US 2010/0170550).

Regarding claim 16, modified Fujiwara discloses all of the claim limitations as set forth above. Fujiwara additionally discloses that the first wiring layers (13) have a function as a wiring for conducting electricity and a metal having a small electric resistance, such as copper, aluminum, nickel, or gold can be used ([30] and claim 7), but Fujiwara does not disclose that the first wiring layers are a member selected from the group consisting of silver, and alloys having a main ingredient of silver.
	Hiroyama discloses a thermoelectric conversion module in Figure 1 comprising first wiring layers (electrodes 3) electrically connecting the thermoelectric elements (4), wherein the first wiring layers are can be made of metals containing as a main component at least one selected from the group consisting of titanium, vanadium, chromium, manganese, iron, cobalt, nickel, copper, molybdenum, silver, palladium, gold, tungsten and aluminum to improve the heat resistance, corrosion resistance and adhesion to a thermoelectric device of the electrode ([28]).
.  


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (JP 2017-34135A, see IDS filed on 9/06/2019 with Japanese document and English machine translation. English machine translation filed on 9/06/2019 used for mapping) in view of Hiroyama (US 2010/0170550).

Regarding claim 18, Fujiwara discloses a thermoelectric conversion module in Figures 1-2 comprising: 
multiple thermoelectric conversion elements consisting of P-type thermoelectric 5conversion elements (3) and N-type thermoelectric conversion elements (4) which are different in coefficient of linear expansion ([33]); and 
a first wiring board (high temperature side support plate 1 and high temperature side clad material 10, [18]-[20] and [27]) disposed at one end side (hot side) of the multiple thermoelectric conversion elements (3, 4) (Figures 1-2), 

first ceramic layers (high temperature side support plate 1, [36]) which are plurally separated and joined on surfaces of the first wiring layers (high temperature metal foil 13) opposite to surfaces on which the P-type thermoelectric conversion elements (3) and the N-type thermoelectric conversion elements (4) are joined (Figures 1-2 and [18]-[20]), 
wherein the first ceramic layers (high temperature support plate 1) are separated between any one of the P-type 15thermoelectric conversion elements (3) and any one of the N-type thermoelectric conversion elements (4) (Figures 1-2 and [18]-[20]).  

	Fujiwara additionally discloses that the first wiring layers (13) have a function as a wiring for conducting electricity and a metal having a small electric resistance, such as copper, aluminum, nickel, or gold can be used ([30] and claim 7), but Fujiwara does not disclose that the first wiring layers are a member selected from the group consisting of silver, and alloys having a main ingredient of silver.

	Hiroyama discloses a thermoelectric conversion module in Figure 1 comprising first wiring layers (electrodes 3) electrically connecting the thermoelectric elements (4), wherein the first wiring layers can be made of metals containing as a main component at least one selected from the group consisting of titanium, vanadium, chromium, 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the copper, aluminum, nickel, or gold material of the first wiring layers of Fujiwara with the silver material taught by Hiroyama, because the silver material can improve the heat resistance, corrosion resistance and adhesion of the electrode to a thermoelectric device and is a known functionally equivalent electrode material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  

Response to Arguments
Applicant’s arguments have been considered but are moot as a result of the new grounds of rejection and the addition of the Otey reference.

Conclusion                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726